DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11141046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 11-13 are anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/486,201
Patent US 11141046 B2
1.-10 (Canceled)  
11. (Original) An endoscope comprising: a pressure-sealed electrical cable connected to an image capture unit to form a first subassembly.  

12. (Original) The endoscope of Claim 11, further comparing: a shell having a distal end and a proximal end, the image capture unit being mounted in the shell from the distal end of the shell, the pressure-sealed electrical cable extending proximally through the proximal end of the shell; a light pipe having a distal end, the distal end of the light pipe being mounted in the shell, and the light pipe extending proximally through the proximal end of the shell; and a lid affixed to the distal end of the shell, the shell, lid, the light pipe, and the first subassembly being a second subassembly.  

13. (Original) The endoscope of Claim 12, further comprising: a central tube having a distal end; and a flange on which the distal end of the central tube is mounted, the flange being affixed to the shell, and the central tube, the flange, and second subassembly being a central tube bundle subassembly.  












































11. (Original) An endoscope comprising: a pressure-sealed electrical cable connected to an image capture unit to form a first subassembly.  

12. (Original) The endoscope of Claim 11, further comparing: a shell having a distal end and a proximal end, the image capture unit being mounted in the shell from the distal end of the shell, the pressure-sealed electrical cable extending proximally through the proximal end of the shell; a light pipe having a distal end, the distal end of the light pipe being mounted in the shell, and the light pipe extending proximally through the proximal end of the shell; and a lid affixed to the distal end of the shell, the shell, lid, the light pipe, and the first subassembly being a second subassembly.  

13. (Original) The endoscope of Claim 12, further comprising: a central tube having a distal end; and a flange on which the distal end of the central tube is mounted, the flange being affixed to the shell, and the central tube, the flange, and second subassembly being a central tube bundle subassembly.  























30. (New) A medical instrument comprising: 

an assembly, wherein a first electronic unit is positioned within the assembly; a housing coupled to the assembly via a pressure tight seal and comprising a second electronic unit; and a pressure-sealed electrical cable comprising one or more conductors and having a proximal end and a distal end, the proximal end of the pressure-sealed electrical cable coupled to the second electronic unit and the distal end of the pressure-sealed electrical cable coupled to the first electronic unit, wherein the pressure-sealed electrical cable passes through the pressure tight seal and comprises a structure to prevent a through path for gas flow within the pressure-sealed electrical cable between the assembly and the housing.  

31. (New) The medical instrument of claim 30, further comprising: a tube having a proximal end and a distal end, wherein the distal end of the tube is coupled to the assembly, and the proximal end of the tube is coupled to the housing by pressure tight seal.
  
32. (New) The medical instrument of claim 31, wherein the assembly comprises: a shell having a distal end and a proximal end, the first electronic unit being mounted in the shell, the pressure-sealed electrical cable extending proximally through the proximal end of the shell; and a lid affixed to the distal end of the shell.  

33. (New) The medical instrument of claim 32, wherein the first electronic unit is a camera.  

34. (New) The medical instrument of claim 33, further comprising: a light pipe having a distal end, the distal end of the light pipe being mounted in the shell, and the light pipe extending proximally through the proximal end of the shell.  

1. An endoscope comprising: an image capture subassembly including an electrical-cable and image-capture-unit subassembly, the electrical-cable and image-capture-unit subassembly comprising a pressure-sealed electrical cable and an image capture unit, the pressure-sealed electrical cable being connected to the image capture unit and extending proximally from the image capture subassembly, and wherein the pressure-sealed electrical cable is a shielded cable with a shield that surrounds one or more conductors, wherein a seal is formed in and around the shield that is sufficient to maintain a minimum pressure required during a pressure test of the endoscope and prevent a through path for gas flow within the electrical-cable; and a central tube bundle subassembly including a central tube, the central tube having a distal end, the pressure-sealed electrical cable being passed into the distal end of the central tube in forming the central tube bundle subassembly, and the central tube having the distal end connected to the image capture subassembly.

2. The endoscope of claim 1, the central tube bundle subassembly further comprising a light pipe coupled to the image capture subassembly and extending through the central tube.

3. The endoscope of claim 1, the central tube comprising a single continuous tube with a single lumen, the single continuous tube having an outer surface and an inner surface, the inner surface bounding the single lumen.

4. The endoscope of claim 3, further comprising an antifriction coating on both the outer surface and the inner surface of the single continuous tube.

5. The endoscope of claim 1, further comprising a base instrument subassembly including a base, a shaft, and an articulating assembly, the shaft being coupled between the base and the articulating assembly, the central tube extending through the articulating assembly and the shaft, and the articulating assembly being connected to the image capture subassembly.

6. The endoscope of claim 5, the articulating assembly comprising a first disk, a second disk, an actuation cable having a distal end, and a fitting, the distal end of the actuation cable passing through the second disk, the fitting being attached to the distal end of the actuation cable passing through the second disk, the fitting being contained in a cavity formed by mating the first disk to the second disk.

7. The endoscope of claim 5: wherein the base instrument subassembly further comprises a manifold and a manifold pressure seal, the electrical cable and the light pipe passing through the manifold pressure seal, and the manifold pressure seal being mounted in the manifold.

8. The endoscope of claim 7, the base instrument subassembly further comprising a test port retainer mounted on the manifold.

9. An endoscope comprising: a central tube bundle subassembly comprising: an image capture assembly; a light pipe having a distal end mounted in the image capture assembly; a pressure-sealed electrical cable having a distal end connected to the image capture assembly, wherein the pressure-sealed electrical cable is a shielded cable with a shield that surrounds one or more conductors, wherein a seal is formed in and around the shield that is sufficient to maintain a minimum pressure required during a pressure test of the endoscope and prevent a through path for gas flow within the electrical-cable; and a central tube having a distal end and a lumen, the distal end of the central tube being connected to the image capture assembly, and the light pipe and the pressure-sealed electrical cable passing through the lumen of the central tube; and a base instrument subassembly comprising: a base; a shaft; and an articulating assembly, the shaft being coupled between the base and the articulating assembly, the central tube extending through the articulating assembly and the shaft, and the articulating assembly being connected to the image capture assembly.

10. The endoscope of claim 9, the central tube further comprising a single continuous tube, the single continuous tube having an outer surface and an inner surface, the inner surface bounding the lumen.

11. The endoscope of claim 10, further comprising an antifriction coating on both the outer surface and the inner surface of the single continuous tube.

12. The endoscope of claim 11, the pressure-sealed electrical cable having an outer surface, the endoscope further comprising an antifriction coating on the outer surface of the pressure-sealed electrical cable.

13. The endoscope of claim 11, the light pipe having an outer surface, the endoscope further comprising an antifriction coating on the outer surface of the light pipe.

14. A method comprising: 

assembling a first subassembly including a pressure-sealed electrical cable connected to an image capture unit, wherein the pressure-sealed electrical cable is a shielded cable with a shield that surrounds one or more conductors, wherein a seal is formed in and around the shield that is sufficient to maintain a minimum pressure required during a pressure test of an endoscope and prevent a through path for gas flow within the electrical-cable; performing an electrical conductivity test on the first subassembly; and assembling a second subassembly including the first subassembly, a shell, a light pipe, and a lid, the shell having a distal end and a proximal end, the image capture unit being mounted in the shell from the distal end of the shell, the pressure-sealed electrical cable extending proximally through the proximal end of the shell; the light pipe having a distal end, the distal end of the light pipe being mounted in the shell, and the light pipe extending proximally through the proximal end of the shell; and the lid being affixed to the distal end of the shell.
17. The method of claim 16, further comprising: threading the central tube of the central tube assembly through a shaft of a base instrument subassembly.

18. The method of claim 17, further comprising: passing the pressure-sealed electrical cable and the light pipe through a pressure seal.



15. The method of claim 14, further comprising: performing a seal verification test on the second subassembly.

16. The method of claim 15, further comprising: assembling a central tube assembly, the central tube assembly including the second subassembly, a central tube, and a flange, the assembling the central tube comprising: mounting the central tube on the flange; threading the pressure-sealed electrical cable and the light pipe through the flange and the central tube; and affixing the flange to the shell.


19. The method of claim 18, further comprising: mounting the pressure seal in a manifold; and affixing the central tube to the manifold.

20. The method of claim 19, further comprising: performing a pressure test using a port in the manifold.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 7030904 B2) in view of Willis et al.  (US 5148864 A).
Claims 1-10. (Canceled)
Regarding claim 11, Adair teaches an endoscope (fig. 11) comprising: 
an electrical cable (26 of fig. 1b, the lens system 42 may be sealed at the distal end 16 of the endoscope so that the tubular portion 14 is impervious to fluids entering through the distal end 16, so this suggests that the electrical cable is sealed from the pressure of the fluid) connected to an image capture unit to form a first subassembly (42 of fig. 1).
It is noted that Adair is silent about the electrical cable is a pressure-sealed electrical cable.
Willis teaches a pressure-sealed electrical cable (16, 26, 28, 30, 32, and 42 of fig. 6).
	Taking the teachings of Adair and Willis together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure-sealed electrical cable of Willis into the electrical cable of Adair to prevent the migration of fluids or gases through the electrical conductor.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 7030904 B2) in view of Willis et al.  (US 5148864 A) as applied to claim 11, and further in view of Scott et al. (US 20100261961 A1).
Regarding claim 12, Adair modified by Willis teaches the endoscope of Claim 11, Adair further comparing: 
a shell having a distal end and a proximal end (20 of fig. 1b), 
the image capture unit being mounted in the shell from the distal end of the shell (40 of fig. 1b), 
the pressure-sealed electrical cable extending proximally through the proximal end of the shell (26, 44, 46, and 48 of fig. 1b. Willis teaches the pressure-seal electrical cable (16, 26, 28, 30, 32, and 42 of fig. 6)); 
a light pipe having a distal end (22 of fig. 1b), the distal end of the light pipe being mounted in the shell (20 of fig. 1b), and 
the light pipe extending proximally through the proximal end of the shell (22 of fig. 1b and 36 of fig. 1a); and 
It is noted that Adair in view of Willis does not teach a lid affixed to the distal end of the shell, the shell, lid, the light pipe, and the first subassembly being a second subassembly.
	Scott teaches a lid affixed to the distal end of the shell (206A of fig. 2C), the shell, lid, the light pipe, and the first subassembly being a second subassembly (fig. 2C).
Taking the teachings of Adair, Willis, and Scott together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Scott into the distal end of Adair and Willis to cover the camera and prevent any damage to the lens.
Regarding claim 13, Adiar further teaches the endoscope of Claim 12, further comprising: 
a central tube having a distal end (18 of figs. 1a and 1b); and 
a flange (12 of fig. 1a) on which the distal end of the central tube is mounted, 
the flange being affixed to the shell, and the central tube, the flange, and second subassembly being a central tube bundle subassembly (12 of fig. 1a).
Claims 14-26. (Canceled)

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 7030904 B2) in view of Willis et al.  (US 5148864 A) as applied to claim 11, and further in view of Bahder et al. (US 3943271 A)
	Regarding claim 27, Adair modified by Willis teaches the endoscope of claim 11 and Willis teaches the pressure-sealed electrical cable (16 of fig. 6). 
It is noted that Adair modified by Willis does not teach the pressure-sealed electrical cable comprises: one or more conductors, each of the one or more conductors having an insulating jacket; a first shield surrounding the one or more conductors; a second insulating jacket surrounding the first shield; and a first pressure seal formed in and around the first shield.
Bahder teaches an apparatus comprising a pressure-sealed electrical cable (fig. 1, the sealed cable 10 is to prevent ingress of moisture between the insulation and the insulation shield), this would suggest a pressure-sealed electrical cable. Willis teaches the pressure-seal electrical cable (16, 26, 28, 30, 32, and 42 of fig. 6)), the pressure- sealed electrical cable further comprising: 
one or more conductors (12 of fig. 1), each of the one or more conductors having an insulating jacket (20 of fig. 1); 
a first shield surrounding the one or more conductors (16 of fig. 1);
a second insulating jacket surrounding the first shield (24 of fig. 1); and 
a first pressure seal formed in and around the first shield (Col. 2, lines 43-65, filled with sealant surrounding the conductor and preventing any moisture from being in the space surrounded by the shield 16. The sealant 18 may be an asphalt/rubber or a polyester compound. These materials are named by way of illustration and are preferred materials; but it will be understood that other filling compound can be used as the sealant if it is compatible with the material of the semi-conducting shield 16 and the insulation 20).
	Bahdar further teaches the cable can be modified as shown in figures 3, 4, and 6, and Col. 5, lines 64-68.
	Taking the teachings of Adair, Willis, and Bahder together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure-sealed electrical cable (10 of fig. 1) of Bahder into the electrical cable of Adair and Willis to prevent the moisture and water to get inside the electrical cable so the electrical cable is last longer.
Regarding claim 28, Adair modified by Willis and Bahder teaches the endoscope of Claim 27, Bahder further teaches the pressure-sealed electrical cable further comprising; 
a second shield surrounding the second insulating jacket (26 and 30 of fig. 1); 
a third insulating jacket surrounding the second shield (40 of fig. 1); and 
a second pressure seal formed around and in the second shield and extending between the second insulating jacket and the third insulating jacket (42 of fig. 1, Col. 4, lines 24-40).
Regarding claim 29, Adair modified by Willis and Bahder teaches the endoscope of Claim 28, Bahder further teaches the pressure-sealed electrical cable having a first end and a second end, the first pressure seal being adjacent one of the first end and the second end, and the second pressure seal being adjacent another of the first end and the second end (10 of fig. 1, the cable 10 has two end).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki (US 20030149339 A1) in view of Willis et al. (US 5148864 A).
Regarding claim 30, Ishibiki teaches a medical instrument (fig. 1) comprising: 
an assembly (17 of fig. 1), wherein a first electronic unit (39 of fig. 2, [0078]) is positioned within (17 of figs. 1 and 2); 
a housing (10 and 12 of fig. 1) coupled to the assembly (17 of fig. 1) via a pressure tight seal (73 of fig. 12) and comprising a second electronic unit (3, 5, and 6 of fig. 1); and 
an electrical cable (39j of fig. 3, [0090]) comprising one or more conductors (39j of fig. 3) and having a proximal end (39j of fig. 3 and 12 of fig. 1) and a distal end (39j of fig. 3 and 17 of fig. 1), the proximal end of the (pressure-sealed) electrical cable coupled to the second electronic unit (3, 5, and 6 of fig. 1) and the distal end of the pressure-sealed electrical cable coupled to the first electronic unit (39 of figs. 2 and 3), 
wherein the (pressure-sealed) electrical cable (39j of fig.3) passes through the pressure tight seal (73 of fig. 12) and comprises a structure (74 of fig. 12) to prevent a through path for gas flow within the pressure-sealed electrical cable between the assembly and the housing ([0225 and 0235]).
	It is noted that Ishibiki teaches the electrical cable (39j of fig.3) but Ishibiki is silent about pressure-sealed electrical cable.
Willis teaches a pressure-sealed electrical cable (16, 26, 28, 30, 32, and 42 of fig. 6) to prevent the migration of fluids or gases through the electrical conductor.
	Taking the teachings of Ishibiki and Willis together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure-sealed electrical cable of Willis into the electrical cable of Ishibiki to prevent the migration of fluids or gases through the electrical conductor.
Regarding claim 31, Ishibiki modified by Willis teaches the medical instrument of claim 30, Ishibiki further teaches the medical instrument further comprising: a tube (39o of fig. 1) having a proximal end and a distal end, wherein the distal end of the tube is coupled to the assembly (17 of fig. 1), and the proximal end of the tube is coupled to the housing by the pressure tight seal (12, 73, and 74 of fig. 12).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki (US 20030149339 A1) in view of Willis et al. (US 5148864 A) as applied to claim 30 and 31, and further in view of Scott et al. (US 20100261961 A1).
Regarding claim 32, Ishibiki modified by Willis teaches the medical instrument of claim 31, Ishibiki further teaches wherein the assembly comprises: a shell (15 of fig. 1) having a distal end and a proximal end, the first electronic unit being mounted in the shell (17 of fig.1), the pressure-sealed electrical cable extending proximally through the proximal end of the shell (73 and 73 of fig. 12). 
	It is noted that Ishibiki in view of Willis does not teach a lid affixed to the distal end of the shell.
Scott teaches a lid affixed to the distal end of the shell (206A of fig. 2C).
Taking the teachings of Ishibiki, Willis, and Scott together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Scott into the distal end of Ishibiki and Willis to cover the camera and prevent any damage to the lens.
Regarding claim 33, Ishibiki further teaches the medical instrument of claim 32, wherein the first electronic unit is a camera (39 of fig. 3, [0078] the observational optical system unit (or image pickup unit) 39 composed of a charge-coupled device (hereafter abbreviated as CCD) 39i as a solid image pickup element on which a subject image is formed by the observational optical system 39s and a cable 39j (refer to FIG. 3), etc).
Regarding claim 34, Ishibiki further teaches the medical instrument of claim 33, further comprising: a light pipe (41 and 42 of fig. 2) having a distal end (45, 46, and 47 of fig. 2), 
the distal end of the light pipe being mounted in the shell (15 and 17 of fig. 1), and the light pipe extending proximally through the proximal end of the shell (45 and 46 of fig. 1).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki (US 20030149339 A1) in view of Willis et al. (US 5148864 A) as applied to claim 30, and further in view of Bahder et al. (US 3943271 A).
Regarding claim 35, Ishibiki modified by Willis teaches the medical instrument of claim 30. 
However, Ishibiki modified by Willis does not teach wherein the pressure-sealed electrical cable comprises a first shield surrounding the one or more conductors and an insulating jacket surrounding the first shield, wherein the structure comprises a first pressure seal formed in and around the first shield.
Bahder teaches the pressure- sealed electrical cable (10 of fig. 1) further comprises 
a first shield surrounding the one or more conductors (16 of fig. 1);
an insulating jacket surrounding the first shield (24 of fig. 1); and 
wherein the structure comprises a first pressure seal formed in and around the first shield (Col. 2, lines 43-65, filled with sealant surrounding the conductor and preventing any moisture from being in the space surrounded by the shield 16. The sealant 18 may be an asphalt/rubber or a polyester compound. These materials are named by way of illustration and are preferred materials; but it will be understood that other filling compound can be used as the sealant if it is compatible with the material of the semi-conducting shield 16 and the insulation 20).
Taking the teachings of Ishibiki, Willis, and Bahder together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure-sealed electrical cable of Bahder into the electrical cable of Ishibiki and Willis to prevent the moisture and water to get inside the electrical cable so the electrical cable is last longer.
Regarding claim 36, Ishibiki modified by Willis teaches the medical instrument of claim 35, 
Bahder further teaches the pressure-sealed electrical cable further comprises; 
a second shield surrounding the second insulating jacket (26 and 30 of fig. 1); 
a third insulating jacket surrounding the second shield (40 of fig. 1); and 
a second pressure seal formed around and in the second shield and extending between the second insulating jacket and the third insulating jacket (42 of fig. 1, Col. 4, lines 24-40).

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bahder et al. (US 3943271 A) in view of Adair et al. (US 7030904 B2).
Regarding claim 37, Bahder teaches an apparatus comprising a pressure-sealed electrical cable (fig. 1, the sealed cable 10 is to prevent ingress of moisture between the insulation and the insulation shield), this would suggest a pressure-sealed electrical cable), the pressure- sealed electrical cable further comprising: 
one or more conductors (12 of fig. 1), each of the one or more conductors having an insulating jacket (20 of fig. 1); 
a first shield surrounding the one or more conductors (16 of fig. 1);
a second insulating jacket surrounding the first shield (24 of fig. 1); and 
a first pressure seal formed in and around the first shield (Col. 2, lines 43-65, filled with sealant surrounding the conductor and preventing any moisture from being in the space surrounded by the shield 16. The sealant 18 may be an asphalt/rubber or a polyester compound. These materials are named by way of illustration and are preferred materials; but it will be understood that other filling compound can be used as the sealant if it is compatible with the material of the semi-conducting shield 16 and the insulation 20).
	It is noted that Bahder does not teach the electrical cable is used in a surgical apparatus. 
	Adair teaches the electrical cable (26 of fig. 1b) is sealed and used in the surgical apparatus (endoscope).
	Taking the teachings of Bahder and Adair together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suggested electrical cable of Adair with the pressured-sealed electrical cable of Behder to fit into any surgical apparatus as suggested by Adair so that the apparatus can prevent any airflow, water, gas, or moisture entering inside the electrical cable. 
Regarding claim 38, Bahder further teaches the surgical apparatus of Claim 37, the pressure-sealed electrical cable further comprising; 
a second shield surrounding the second insulating jacket (26 and 30 of fig. 1); 
a third insulating jacket surrounding the second shield (40 of fig. 1); and 
a second pressure seal formed around and in the second shield and extending between the second insulating jacket and the third insulating jacket (42 of fig. 1, Col. 4, lines 24-40).
Regarding claim 39, Bahder further teaches the surgical apparatus of Claim 38, the pressure-sealed electrical cable having a first end and a second end, the first pressure seal being adjacent one of the first end and the second end, and the second pressure seal being adjacent another of the first end and the second end (10 of fig. 1, the cable 10 has two ends).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madry (US 4360704 A) discloses Moisture Proof Electrical Cable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425